COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:      Daniel Gonzalez Rodriguez v. The State of Texas

Appellate case number:    01-13-00778-CR

Trial court case number: 1380317

Trial court:              351st District Court of Harris County

        A supplemental clerk’s record and reporter’s record were filed indicating Kurt. B. Wentz
remains as the attorney of record on this case. To date, no appellant’s brief has been filed. The
record is complete. Appellant’s brief is due January 5, 2015. Due to the age of this appeal, no
further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ______/s/_Harvey Brown
                   X Acting individually


Date: December 4, 2014